 
BRIDGE LOAN AGREEMENT
 
THIS BRIDGE LOAN AGREEMENT ("Loan Agreement") is dated as of March ___, 2008, by
and between Brighton Partners, LLC a Utah Limited Liability Company, having an
office at 3540 East Bengal Blvd, Salt Lake City Utah 84121, (“Brighton”) and
ZAGG, Inc., a Nevada corporation, having an office at 3855 So. 500 West, Suite
J, Salt Lake City, Utah 84115 ("ZAGG").
 
WITNESSETH
 
WHEREAS, Brighton wishes to induce ZAGG to loan to Brighton, and ZAGG is willing
to loan to Brighton, subject to the terms and conditions set forth herein, up to
Five Hundred Thousand Dollars, (US$ 500,000) United States Dollars with an
initial amount of $200,000 and $300,000 upon fulfillment of the terms stated
herein.


NOW, THEREFORE, for and in consideration of the premises and the mutual
agreement contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1. LOAN. Subject to the terms and conditions set forth herein, ZAGG shall loan
to Brighton an initial Two Hundred Thousand (US$200,000) United States Dollars
in one installment, by delivery of such amount to Brighton in U.S. funds by wire
transfer to an account designated by Brighton, and an additional Three Hundred
Thousand (US$300,000) United States Dollars (together, the "Loan") provided that
Brighton supplies ZAGG with evidence of rights to be acquired by Brighton in
connection with American Gladiators Superhero series currently in development
with Brighton Partners and POW! Entertainment (Stan Lee).


2. NOTE. The terms of the Loan shall be repayment within 90 days from receipt by
Brighton plus 10% interest at term and 3% origination fees, and other terms and
conditions as set forth in the Secured Promissory Note (the "Note"), in the form
attached hereto as Exhibit “A.”


3. MUTUAL DELIVERIES.
       
(a) Upon the delivery by ZAGG of the initial Two Hundred Thousand (US$200,000)
United States Dollars as provided in Section 1 above, Brighton shall deliver to
ZAGG the Note duly executed for Five Hundred Thousand (US$500,000) United States
Dollars. If Brighton is unable to comply with the condition provided in Section
1 above for the additional Three Hundred Thousand (US$300,000) United States
Dollars, the parties agree to amend the Note to account for only the initial Two
Hundred Thousand (US$200,000) United States Dollars.


(b) As an additional condition of this Agreement, Brighton shall also deliver,
or cause to be delivered, the original or execution copies of the following
instruments and agreements duly executed by all parties thereto other than ZAGG
(together with the Note - the "Related Agreements"):
 

 
i.
the Secured Promissory Note in the form attached hereto as Exhibit “A”

 
ii.
the Cross-License Agreement in the form attached hereto as Exhibit “B.”

 
iii.
the Security Agreement in the form attached hereto as Exhibit “C.”

 
iv.
the Option Agreement in the form attached hereto as Exhibit “D.”

 
v.
Brighton will also deliver to ZAGG the following:

 

--------------------------------------------------------------------------------


 

 
a.
A sponsorship for ZAGG to advertise in all publication that Brighton and POW!
Entertainment are involved in including comic books.

 
b.
Wolf (Don Hollywood Yeates) as a spokes person for ZAGG to include a photo shoot
of Don with the ZAGG products for use by ZAGG in publications and internet use.

 
c.
Personal appearances by Don Yeates at ZAGG sponsored events such as tradeshows
etc.

 
d.
500,000 shares of Bio-Path, Inc. as collateral to ZAGG until the repayment of
the notes in full plus interest and origination fees.

 
4. REPRESENTATIONS AND WARRANTIES OF BRIGHTON. Brighton represents and warrants
to ZAGG that:
 
(a) Brighton has the corporate power and authority to enter into this Loan
Agreement and the Related Agreements and to perform its obligations hereunder
and thereunder. The execution and delivery by Brighton of this Loan Agreement
and the Related Agreements and the consummation by Brighton of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Brighton. This Loan Agreement and the Related
Agreements have been duly executed and delivered by Brighton and constitute
valid and binding obligations of Brighton enforceable against it in accordance
with their respective terms, subject to the effects of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and to the application of equitable principles in
any proceeding (legal or equitable).


(b) The execution, delivery and performance by Brighton of this Loan Agreement
and the Related Agreements and the consummation of the transactions contemplated
hereby and thereby do not and will not breach or constitute a default under any
applicable law or regulation or of any agreement, judgment, order, decree or
other instrument binding on Brighton which breach or default could reasonably be
expected to have a material adverse effect on Brighton.


(c) Brighton is in material compliance with all applicable laws, regulations,
judgments, decrees and orders material to the conduct of its business.


(d) There is no pending, or to the knowledge of Brighton, threatened, judicial,
administrative or arbitral action, claim, suit, proceeding or investigation
which might affect the validity or enforceability of this Loan Agreement or the
Related Agreements or which involves Brighton and which if adversely determined,
could reasonably be expected to have a material adverse effect on Brighton.


(e) No consent or approval of, or exemption by, or filing with, any party or
governmental or public body or authority is required in connection with the
execution, delivery and performance under this Loan Agreement or the Related
Agreements or the taking of any action contemplated hereunder or thereunder.


(f) Brighton has been duly organized and is validly existing as a corporation in
good standing under the laws of the jurisdiction of its formation. Brighton is
duly qualified and licensed and in good standing as a corporation in each
jurisdiction in which its current ownership or leasing of any properties or its
ownership or leasing of any properties or the character of its operations as
currently conducted requires such qualification or licensing, except where the
failure to be so qualified would not have a material adverse effect on Brighton.
Brighton has all power and authority, and has obtained all necessary
authorizations, approvals, orders, licenses, certificates, franchises and
permits of and from all governmental or regulatory officials and bodies
necessary to own or lease its properties and conduct its business other than
those authorizations, approvals and such other documents the lack of which could
not reasonably be expected to have a material adverse effect on Brighton.
 

--------------------------------------------------------------------------------


 
(g) The execution, delivery and performance of this Agreement by Brighton and
the Related Agreements to be delivered hereunder and the consummation of the
transactions contemplated hereby and thereby will not: (i) violate any provision
of Brighton's corporate formation documents, (ii) violate, conflict with or
result in the material breach of any of the terms of, result in a material
modification of the effect of, or otherwise give any other contracting party the
right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which Brighton
is a party or by or to which Brighton or any of Brighton's assets or properties
may be bound or subject, (iii) violate any order, judgment, injunction, award or
decree of any court, arbitrator or governmental or regulatory body by which
Brighton, or the assets or properties of Brighton are bound, (iv) to Brighton's
knowledge, violate any statute, law or regulation.


(h) There has been no material change in the capitalization, assets, or
liabilities of Brighton since the issuance of the financial statements, for the
period ending September 30, 2006, delivered to ZAGG.


5. REPRESENTATIONS AND WARRANTIES OF ZAGG. ZAGG hereby represents and warrants
to Brighton that:


(a) ZAGG has the corporate power and authority to enter into this Loan Agreement
and the Related Agreements and to perform its obligations hereunder and
thereunder. The execution and delivery by ZAGG of this Loan Agreement and the
Related Agreements and the consummation by ZAGG of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of ZAGG. This Loan Agreement and the Related Agreements have been
duly executed and delivered by ZAGG and constitute valid and binding obligations
of ZAGG, enforceable against it in accordance with their respective terms,
subject to the effects of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and to the
application of equitable principles in any proceeding (legal or equitable).


(b) The execution, delivery and performance by ZAGG of this Loan Agreement and
the Related Agreements and the consummation of the transactions contemplated
hereby and thereby do not and will not breach or constitute a default under any
applicable law or regulation or of any agreement, judgment, order, decree or
other instrument binding on ZAGG.


(c) There is no pending, or to the knowledge of ZAGG, threatened, judicial,
administrative or arbitral action, claim, suit, proceeding or investigation
which might affect the validity or enforceability of this Loan Agreement or the
Related Agreements.


(d) No consent or approval of, or exemption by, or filing with, any party of
governmental or public body or authority is required in connection with the
execution, delivery and performance under this Loan Agreement or the Related
Agreements or the taking of any action contemplated hereunder or thereunder.
 

--------------------------------------------------------------------------------


 
6. COVENANTS OF BRIGHTON. Brighton covenants and agrees that, so long as the
Note shall be outstanding, except as otherwise required under the Related
Agreements, Brighton shall:


(a) Promptly pay and discharge all lawful taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits, or upon any of
its property, before the same shall become in default as well as all lawful
material claims for labor, materials and supplies which, if unpaid, might become
a lien or charge upon such properties or any part thereof; provided, however,
that it shall not be required to pay and discharge any such tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and Brighton shall set aside on its books
adequate reserves with respect to any such tax, assessment, charge, levy or
claim so contested.


(b) Pay, or cause to be paid, all material debts and perform, or cause to be
performed, all material obligations promptly and in accordance with the
respective terms thereof.


(c) Implement and maintain a standard system of accounting in accordance with
generally accepted accounting principles ("GAAP").    
   
(d) Do, or cause to be done, all things that may be necessary to:
 

 
i.
maintain its due organization, valid existence and good standing under the laws
of its state of formation;

 
ii.
preserve and keep in full force and effect all qualifications, registrations and
licenses in those jurisdictions in which the failure to do so could or would
have a material adverse effect;

 
iii.
maintain its power or authority to carry on its business as now conducted; and

 
iv.
use its best efforts to keep available the services of its key present employees
and agents and maintain its current relations with suppliers, customers,
distributors and joint venture partners (subject to the business judgment of
executive management).

 
(f) At all times maintain, preserve, protect and keep material property used and
useful in the conduct of its business in good repair, working order and
condition (subject to normal wear and tear), and from time to time make all
needful and proper repairs, renewals, replacements, betterment and improvements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times.


(g) Keep adequately insured all property of a character usually insured by
similar corporations and carry such other insurance as is usually carried by
similar corporations.


(h) At all reasonable times upon ZAGG's request and upon advance notice to
Brighton and for good reason, permit representatives designated by ZAGG to have
access to the books and records relating to the operations and procedures of
Brighton (subject to execution of confidentiality undertakings).


(i) Not assume, guaranty or otherwise, directly or indirectly, become liable or
responsible for the obligations of any other person or entity, except for 75% or
greater owned subsidiaries, for the purpose of paying or discharging the
obligations of such person or entity unless such guarantees relate to the
business of Brighton, are incurred in the ordinary course of its business and do
not exceed in the aggregate $100,000.
 

--------------------------------------------------------------------------------


 
(j) Not consolidate with or merge with or into any entity or sell, lease,
transfer, exchange or otherwise dispose of any material part of its properties
and assets except in the ordinary course of business, however, Brighton may
engage in any of the foregoing transactions with a parent or subsidiary of
Brighton so long as such parent or subsidiary is no less creditworthy than
Brighton and such parent or subsidiary assumes the obligations of Brighton
hereunder.


(k) To use the Loan for general corporate purposes subject to approval by ZAGG,
which approval shall not be unreasonably withheld.


7. ASSIGNMENT. This Loan Agreement and the Related Agreements may be assigned by
ZAGG to transferees or assignees of the Note, provided that Brighton consents to
the assignment, which consent will not be unreasonably withheld, and that
Brighton is, prior to or simultaneously with such transfer, furnished with
written notice of the name and address of such transferee or assignee, and such
assignee agrees in writing to be bound by the terms hereof and provided further
that, if the Note is only assigned or transferred in part, then such assignment
shall only be made in part on an appropriate proportionate basis. If there is a
conflict between this provision and any provision of the Related Agreements,
this provision shall govern.
As a condition to any such assignment, the assignee shall warrant, represent and
acknowledge to Brighton and to ZAGG that: (i) such assignee has adequate means
of providing for its current needs and possible contingencies; (ii) such
assignee has had an opportunity to ask questions of and receive answers from
Brighton concerning its investment as evidenced by the Loan to Brighton, and all
such questions have been answered to its full satisfaction; and (iii) such
assignee has received no representations and warranties from Brighton other than
those otherwise set forth herein;


8. NOTICES. Notices and other communications provided for herein shall be in
writing (which shall include notice by facsimile transmission) and shall be
delivered or mailed (or if by graphic scanning or other facsimile communications
equipment of the sending party hereto, delivered by such equipment), addressed
as follows:


If to Brighton: 3540 East Bengal Blvd. Salt Lake City, Utah 84121


If to ZAGG:  3855 So. 500 West Suite J Salt Lake City, Utah 84115


or to such other address as a party may from time to time designate in writing
in accordance with this section. All notices and other communications given to
any party hereto in accordance with the provisions of this Loan Agreement shall
be deemed to have been given, when delivered if delivered by hand, when
transmission confirmation is received if telecopied, three (3) week days after
mailing if mailed, and two (2) business days after deposit with an overnight
courier service if delivered by overnight courier. Notwithstanding the
foregoing, if a notice or other communication is actually received after 5:00
p.m. at the recipient's designated address, such notice or other communication
shall be deemed to have been given the later of (i) the next business day or
(ii) the business day on which such notice or other communication is deemed to
have been given pursuant to the immediately preceding sentence.


9. SEVERABILITY. If a court of competent jurisdiction determines that any
provision of this Loan Agreement is invalid, unenforceable or illegal for any
reason, such determination shall not affect or impair the validity, legality and
enforceability of the other provisions of this Loan Agreement. If any such
invalidity, unenforceability or illegality of a provision of this Loan Agreement
becomes known or apparent to any of the parties hereto, the parties shall
negotiate promptly and in good faith in an attempt to make appropriate changes
and adjustments to such provision specifically and this Loan Agreement generally
to achieve as closely as possible, consistent with applicable law, the intent
and spirit of such provision specifically and this Loan Agreement generally.
 

--------------------------------------------------------------------------------


 
10. EXECUTION IN COUNTERPARTS. This Loan Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same Loan Agreement.


11. COSTS. Brighton shall pay all fees and disbursements (including reasonable
attorneys’ fees) of ZAGG with respect to the enforcement of this Agreement and
the Related Agreements.


12. GOVERNING LAW. THIS LOAN AGREEMENT AND THE VALIDITY AND ENFORCEABILITY
HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS RULES OR
CHOICE OF LAWS RULES THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED IN THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF SALT
LAKE CITY UTAH (THE "UTAH COURTS"). EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY
TERM THE LOAN AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR SUCH NEW YORK COURTS ARE
IMPROPER OR INCONVENIENT VENUE FOR SUCH PROCEEDING.




[The balance of this page intentionally left blank.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Bridge Loan Agreement as of
the date first written above.


BRIGHTON PARTNERS, LLC.
               
By:
                                                                      
   
Name: Cord Beatty
   
Title: Managing Member
 
 
     
ZAGG, INC.
               
By:
                                                                     
   
Name: Robert G. Pedersen II
   
Title: President & CEO
 

 

--------------------------------------------------------------------------------


 
Exhibit A
 

--------------------------------------------------------------------------------


 
Exhibit B
 

--------------------------------------------------------------------------------


 
Exhibit C
 

--------------------------------------------------------------------------------


 
Exhibit D



--------------------------------------------------------------------------------

